The defendant appealed and a new trial was granted upon the fourth issue. 141 N.C. 425. The defendant now moves for judgment and execution against the prosecution bond of plaintiff, for the costs of the appeal. This would be allowed under the terms of Revisal, 1251, if the defendant had gained an entire reversal in this Court, but as it was awarded a partial new trial only, and as to one issue only out of several, the costs are in the discretion of this Court (Rev., 1279), and each party will pay his own costs of the appeal.
Motion denied.
Cited: Riley v. Sears, 154 N.C. 522. *Page 306 
(377)